Citation Nr: 1644108	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  07- 37 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
The Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disability, to include schizophrenia, including as secondary to a traumatic brain injury (TBI).

2. Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, including as secondary to TBI, based upon substitution of the Appellant as claimant.

3. Entitlement to service connection for partial dysgeusia, to include as secondary to TBI, based upon substitution of the Appellant as claimant.

4. Entitlement to a rating in excess of 10 percent for residuals of TBI, to include headaches, based upon substitution of the Appellant as claimant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to October 1963.  He died in September 2011.  The Appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in October 2006 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In May 2008, the Veteran appeared at a hearing held at the RO before a Decision Review Officer.  A transcript of that hearing is in the claims file.   

This case was previously before the Board in September 2011, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

At the time of the Veteran's death, he had perfected an appeal as to each of the claims discussed herein.  Following the Veteran's death, in September 2011, the Appellant filed a claim based on her status as the Veteran's surviving spouse requesting to continue the Veteran's pending claims.  The law provides that, upon the death of a claimant, a person who would be eligible to receive accrued benefits due to the claimant may be substituted as the claim for the purposes of processing the claim to completion.  See 38 U.S.C.A. §5121A (West 2014).  In this case, the Appellant's petition to continue the Veteran's service connection and increased ratings claims was accepted by the RO as a request for substitution as the claimant in the claims pending at the time of the Veteran's death and the Appellant's request for substitution was granted.  The claims discussed herein have been certified to the Board for adjudication based upon substitution of the Appellant as claimant.

The issue of entitlement to an increased rating for residuals of a TBI, to include headaches, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1. A Board decision issued in August 2000 declined to reopen a previously denied claim of service connection for an acquired mental health disability; the Veteran did not appeal the decision.

2. Evidence received since the August 2000 Board decision declining to reopen a previously denied service connection for an acquired mental health disability was not previously considered, pertains to the basis for the denial, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's acquired mental health disability, diagnosed as schizophrenia, is not shown to have been incurred in service or to otherwise be the result of service, to include as a result of TBI.

4. The Veteran's partial dysgeusia is not shown to have been incurred in service or to be the result of any service-connected disability, to include TBI.


CONCLUSIONS OF LAW

1. The Board decision of August 2000 declining to reopen a previously denied claim of service connection for an acquired mental health disability is final; evidence received since the August 2000 Board decision is new and material and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2. The criteria for service connection on a substitution basis for an acquired psychiatric disability, to include schizophrenia, have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3. The criteria for service connection on a substitution basis for partial dysgeusia have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In August 2006, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In November 2011, the Appellant was sent a letter which also satisfied the requirements of the VCAA. No additional notice is required. 

Next, VA has a duty to assist in the development of claims.  This duty includes assisting in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in January 2005, September 2006, November 2007, December 2007, and July 2009.  In addition, a VA medical opinion was obtained after the Veteran's death in August 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Legal Standard for Reopening a Claim

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Analysis

At the time of the August 2000 Board decision declining to reopen a previously denied claim of service connection for acquired psychiatric disability, the evidence of record included the Veteran's service treatment records, treatment records from VA and private physicians after service separation including from 1990 on, the Veteran's testimony and that of his wife at hearings conducted in June 1994 and October 1998.  The statements of the Veteran's private physician attributed the Veteran's psychiatric disability to his service and asserted that he was treated in service for psychiatric complaints.

The August 2000 Board decision determined that there was evidence of a current psychiatric disability but did not find any basis, either in the previous evidence or in the evidence received since the previous 1997 Board decision that the Veteran's psychiatric disability was incurred in service or was otherwise the result of service.

Evidence received since the August 2000 Board decision includes a September 2006 VA examination for a psychiatric disability, a December 2007 VA examination, a written statement by the Appellant dated in December 2008, and VA treatment records from 2000 to the time of the Veteran's death.  None of this evidence was previously considered in adjudicating the claim.  The statement asserted that the Veteran suffered nervous and psychological problems while in service, include feelings of guilt and worthlessness, difficulty concentrating, hallucinations, and paranoid thinking.  This evidence pertains to the basis for the previous denial and raises a reasonable possibility of substantiating the claim by providing evidence of symptoms of a disability in service.  Notably, for purposes of reopening a claim, the credibility of the evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  As such, it constitutes new and material evidence, and the claim is reopened.  38 C.F.R. § 3.156.

The Board notes that the adjudication of this claim to date, including the rating decision issued by the RO and the September 2011 remand issued by the Board did not include any discussion of the need for new and material evidence.  Neither the Veteran prior to his death nor the Appellant in the course of the substitution claim have been prejudiced by the adjudication of the claim on the merits.


Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden elements, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303   (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97   (1997); see also Clyburn v. West, 12 Vet. App. 296, 302   (1999). This means of service connection is only available for claims predicated on chronic diseases as set forth under 38 C.F.R. § 3.309 (a). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The Board notes that schizophrenia is a psychosis for VA purposes.  See 38 C.F.R. § 3.384.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

The Veteran and the Appellant have asserted claims that the Veteran's psychiatric disabilities, most frequently diagnosed as schizophrenia, are the result of a TBI incurred in service.  

A review of the record shows that upon VA treatment in February 1992 the provider noted that the Veteran had been seen at the clinic intermittently since 1983 and had been diagnosed with generalized anxiety disorder, for which Valium was prescribed.  His wife reported that in the prior two to three weeks there had been a change in his condition at home, with symptoms worsening over the past two days.  

At the November 2006 VA examination, the examiner offered the opinion that the Veteran's chronic adjustment disorder, organic mental disorder, and schizophrenia were not caused by or a result of his service-connected headaches, based on a the fact that there was no evidence of complaints, findings, or treatment for psychiatric disabilities in service.  The examiner also noted that the Veteran was discharged from service in 1963 and did not seek psychiatric treatment until 1992, nearly 30 years later, and that he had been gainfully employed until 1989, more than 25 years after service separation.

In a written statement submitted in December 2008, the Appellant indicated that the Veteran had reported having nervousness and psychotic problems in service and was diagnosed with anxiety disorder by a VA examination in 1983.  She said that he suffered nervous problems in service, that he felt guilty, worthless, and had difficulty concentrating, hallucinations, and paranoid thinking.

A VA examination based solely on the records was conducted in December 2007 noted that the Veteran was initially diagnosed with a psychiatric disability in March 1992 and that the Appellant at that time reported onset of personality changes in January 1992, which had worsened since then.  It was the examiner's opinion that the Veteran's psychiatric disability was undifferentiated chronic schizophrenia, which was not related to or caused by his service-connected headaches.  The examiner noted the Veteran's assertions that he had been treated for a nervous condition in service, but there was no evidence in the record to corroborate this.  In addition, the first evidence of record of any psychiatric disability was in 1992, nearly thirty years after service separation, with statements at that time indicating this was a recent onset.  The examiner stated that there was no known physiologic relationship between headaches and schizophrenia or psychosis and none was indicated by the record.

After considering all of the evidence of record, including that set forth above, the Board concludes that the criteria for service connection for an acquired psychiatric disability have not been met.  Specifically, the evidence does not show that the Veteran had any symptoms, complaints, treatment, or diagnosis of any psychiatric disability in service.  The Board acknowledges the Veteran's testimony in June 1994 that he was treated in service in Thailand on several occasions for psychiatric problems and the statements from the Veteran's treating mental health provider that he had psychiatric issues in service.  However, the Board finds that the record as a whole does not support these assertions with respect to any acquired psychiatric disability, especially schizophrenia.  Rather, the record shows that the Veteran was first seen for psychiatric symptoms in 1983 when he was diagnosed with Generalized Anxiety Disorder, and that his first symptoms of schizophrenia were noted in 1992.  At that time, the Appellant stated that he had experienced an acute onset of changed behavior and he was subsequently hospitalized, diagnosed, and received ongoing treatment until the time of his death.  

Inasmuch as the Veteran's schizophrenia had its nearly 30 years after service separation, that the onset was acute as described by the Veteran and the Appellant at the time, and that he had been gainfully employed without any evidence of the disability between service separation for at least 25 years, the Board finds there is no link to any psychiatric symptoms that the Veteran may have experienced in service.  This finding is supported by the medical evidence and opinions of record, to include those of the VA examinations in November 2006 and December 2007.

The Board also finds that the Veteran's acquired psychiatric disability, diagnosed as schizophrenia, was not caused by his TBI in service.  The VA examiners of November 2006 and December 2007 both offered the opinion that there was no connection between the Veteran's psychiatric disability and his TBI and resulting headaches, noting the lapse of some 40 years between service separation and the acute onset of his schizophrenia.  While the Veteran submitted an opinion from his personal physician that linked the Veteran's service to his psychiatric disability, this opinion was not based on the TBI and therefore is of no probative value with respect to any link between TBI and the Veteran's schizophrenia. 

The Board has considered and acknowledges the fact that the Veteran was apparently referred for a psychiatric evaluation in 1976, some twelve years after service separation, although it is unclear if such evaluation was conducted.  Likewise, the Board has considered and acknowledges the evidence that the Veteran was treated for Generalized Anxiety Disorder in 1983, although records of such treatment are not available.  However, in both cases, these incidents are not shown to have any link to his claimed psychiatric disability of schizophrenia, occurring years after service separation and years before the acute onset of symptoms of the claimed disability.

Again, schizophrenia is a psychosis, which falls under the category of chronic disease under 38 C.F.R. §§ 3.307, 3.309.  However, there were no manifestations within the requisite one year following separation from active service.  Thus, an award of presumptive service connection is not for application.  Moreover, although any chronic disease may be service-connected solely on the basis of continuity of symptomatology, such continuity has not been demonstrated in this case.

In light of all of the considerations set forth above, the Board finds that service connection for the Veteran's psychiatric disability, to include as due to TBI, is not warranted.  38 C.F.R. § 38 C.F.R. §§ 3.303, 3.304, 3.310.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Dysgeusia

The Veteran complained about a sensory disturbance of taste of smell, which he attributed to his TBI in service and the resulting headaches.  At the VA examination in November 2006, the Veteran complained that food had no flavor, specifically that he could not detect sour or salty flavors.  He could still detect sweet and bitter ones.  He also noted that he had difficulty speaking and chewing because of loss of multiple teeth.  The examiner noted that this was a recent change, some forty years after the TBI and the onset of the headaches.  It was the examiner's opinion that this condition was most likely due to the chronic treatment with psychotropic drugs to address his mental health disabilities and to other environmental factors.

The evidence shows that the Veteran had a sensory disturbance diagnosed as partial dysgeusia.  However, the evidence does not show that this disability was caused by or otherwise the result of service or any service-connected disability, to include TBI.  The disability onset occurred more than 40 years after the TBI in service.  The competent medical evidence included the opinion that the cause of the Veteran's dysgeusia was his long-term treatment with psychotropic drugs for his psychiatric disability.  There is no evidence or competent medical opinion to the contrary.  Inasmuch as service connection for the Veteran's psychiatric disability is denied herein, there is no basis for establishing service connection for dysgeusia.  38 C.F.R. §§ 3.303, 3.304, 3.310.  The preponderance of the evidence being against the claim of service connection, the benefit-of-the-doubt standard of proof does not apply here.  38 U.S.C.A. § 38 U.S.C.A. § 5107(b).

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).  In this instance, the evidence indicates that the Veteran's disability picture was consistent throughout the appeals period and staged ratings are not indicated.

Chronic headaches and migraines are rated under Diagnostic Code 8100, which provides a 50 percent disability rating for very frequent completely prostrating and prolonged attacks productive of severe economic madaptability; a 30 percent disability rating for characteristic prostrating attacks occurring on an average once a month over the last several months; and a 10 percent disability rating for characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a.

Residuals of TBI are rated under Diagnostic Code 8045, the provisions of which underwent a significant change during the course of the appeal.  Prior to October 23, 2008, brain disease due to trauma manifested by purely subjective complaints such as headache, dizziness, insomnia, etc, were rated as 10 percent disabling and no more under Diagnostic Code 9304.  The rating criteria further stated that this evaluation could not be combined with any other rating for a disability due to brain trauma and ratings higher than 10 percent for brain disease due to trauma were not to be assigned unless there was a diagnosis of multi-infarct dementia.  38 C.F.R. § 4.124a (2008).

After October 23, 2008, the criteria for rating residuals of disability due to TBI were significantly expanded.  The new criteria under Diagnostic Code 8045 recognized that there are three main areas of dysfunction that could result from TBI: cognitive, psychological/emotional, and physical.  The criteria provides that subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI which have a distinct diagnosis, such as migraine headaches, are to be evaluated separately under another diagnostic code.  38 C.F.R. § 4.124 (2009, 2016).

Facts and Analysis

At a June 2005 VA examination, the Veteran reported frequent headaches occurring off and on almost every other day and localized to the right supraorbital region.  The Veteran described the pain as like a stab like an electrical current sensation which might last one and minute and go away without medication.  He could continue his ordinary activities even during a headache.

At the November 20007 VA examination, the Veteran stated that he had suffered from daily oppressive headaches, which were at least seven out of ten in intensity and required the use of daily medication for reduction of pain, but not relief.  He reported that he was able to perform his daily activities even with the headache.  The examiner described the Veteran's frequency of migraine headaches as weekly and noted that the attacks lasted for minutes and were not prostrating because he was able to engage in ordinary activities.

At the July 2009 VA examination, the Veteran reported headaches in a pattern reported at previous examinations, centered on the site of the head trauma.  He took medication for his headaches, which lasted less than an hour and recurred almost every day.  They were non-prostrating in nature and he was not taking any chronic preventive medications.  He stated that the pattern of intensity and frequency had remained the same since the onset of his headaches.

The remaining medical evidence of record did not directly address the manifestations of the Veteran's headaches.  In fact, VA records dated in April 2008 and February 2009 reflect that the Veteran denied headaches.  

After considering all of the evidence set forth above, the Board finds no basis for an increased disability rating for the Veteran's service connected disability of headaches due to TBI.  Initially, it is noted that the pre-amended criteria relating to brain trauma do not enable a rating in excess of 10 percent.  Moreover, throughout the entire rating period on appeal the weight of the evidence is against assignment of an evaluation in excess of 10 percent under Diagnostic Code 8100, for migraines.

Specifically, the rating criteria for a 10 percent disability under Diagnostic Code 8100, as currently assigned, are characteristic prostrating attacks occurring at least once every two months.  The evidence shows that the Veteran's headaches occurred frequently, as often as once a week, and lasted from a few minutes to a few hours, but he was able to work or go about his daily activities even while experiencing a headache.  The criteria for the next higher rating, 30 percent, are characteristic prostrating attacks occurring on average once a month.  The Board acknowledges that the frequency of the Veteran's headaches has been greater than that described in the 30 percent disability rating criteria.  However, that increased frequency is not sufficient to meet the criteria in this case because the severity of the Veteran's headaches and their impact on his daily life do not rise to the level contemplated for a 30 percent rating.  In this instance, the record does not show that the Veteran's headaches were ever prostrating in nature, in that he was able to go about his normal routine even while experiencing a headache.  

The Board has considered that the Veteran's headache disability was the result of TBI in service and that TBI can encompass additional disabilities and manifestations.  However, with the exception of the psychiatric disability and dysgeusia discussed above, for which service connection is denied herein, neither the Veteran nor the Appellant have alleged any other manifestations of TBI, nor are other manifestations shown by the medical evidence of record.  

In light of all of the considerations set forth above, the Board finds that the rating criteria for a disability rating higher than 10 percent for residuals of TBI, manifested as chronic headaches, have not been met.  38 C.F.R. § 4.124a, Diagnostic Codes 8045, 8100.


ORDER

New and material evidence having been received, the claim of service connection for an acquired psychiatric disability is reopened and, to that extent only, the appeal is granted.

Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, to include as due to TBI, sought on a substitution basis, is denied.

Entitlement to service connection for partial dysgeusia, to include as due to TBI, sought on a substitution basis, is denied.


REMAND

The Board finds that additional development is required with respect to the claim of entitlement to an increased rating for residuals of a TBI.  

Chronic headaches and migraines are rated under Diagnostic Code 8100, which provides a 50 percent disability rating for very frequent completely prostrating and prolonged attacks productive of severe economic madaptability; a 30 percent disability rating for characteristic prostrating attacks occurring on an average once a month over the last several months; and a 10 percent disability rating for characteristic prostrating attacks averaging one in 2 months over the last several months.  38 C.F.R. § 4.124a.

Residuals of TBI are rated under Diagnostic Code 8045, the provisions of which underwent a significant change during the course of the appeal.  Prior to October 23, 2008, brain disease due to trauma manifested by purely subjective complaints such as headache, dizziness, insomnia, etc, were rated as 10 percent disabling and no more under Diagnostic Code 9304.  The rating criteria further stated that this evaluation could not be combined with any other rating for a disability due to brain trauma and ratings higher than 10 percent for brain disease due to trauma were not to be assigned unless there was a diagnosis of multi-infarct dementia.  38 C.F.R. § 4.124a (2008).

Effective October 23, 2008, the criteria for rating residuals of disability due to TBI were significantly expanded.  The new criteria under Diagnostic Code 8045 recognized that there are three main areas of dysfunction that could result from TBI: cognitive, psychological/emotional, and physical.  The criteria provides that subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI which have a distinct diagnosis, such as migraine headaches, are to be evaluated separately under another diagnostic code.  38 C.F.R. § 4.124 (2009, 2016).

In the present case, the Veteran was afforded examinations in June 2005, November 2007 and July 2009.  The focus of these examinations was on the severity of his headache symptoms.  There was no consideration of any other potential residuals, to include behavioral and cognitive impairments.

As discussed earlier, the Veteran had a diagnosis of schizophrenia.  The weight of the evidence is against a finding that the schizophrenia was due to or aggravated by the TBI.  However, it is unclear whether any of the psychiatric symptoms shown in the record, including those involving cognitive impairment are at least as likely as not a component of the service-connected TBI.  Therefore, the Board finds that a file review should be conducted by a neurologist to determine if any additional symptoms shown during the appeals period should be considered as part and parcel with the TBI residuals.  

Accordingly, the case is REMANDED for the following action:

1. Arrange for a neurologist to review the record and to identify any emotional/behavioral, cognitive, and physical residuals of the Veteran's TBI aside from headaches.  Specifically, the examiner should consider whether it is at least as likely as not that the TBI resulted in any: impaired judgment; impaired social interaction; impaired orientation; impaired motor activity; impaired visual spacial orientation; any subjective symptoms including dizziness, insomnia or hypersensitivity to light/sound; neurobehavioral effects such as irritability, hyperactivity, unpredictability, lack of motivation, verbal/physical aggression; impaired communication; impaired consciousness.  The examiner should note that if it cannot be determined whether a particular symptom is attributable to the service-connected TBI or the non service-connected schizophrenia, then it must be found that it is a component of the service-connected disability for rating purposes.

If the examiner cannot respond to this inquiry without resorting to speculation he or she should so indicate and give an explanation for why it would be speculative to answer.

2. If the benefit sought on appeal is not granted in full, the appellant and her attorney should be provided with a Supplemental Statement of the Case (SSOC) and afforded an applicable opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


